DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by THIEL et al. (2010/0209002).
Claim 1
 	THIEL et al. (2010/0209002) discloses projecting a projection pattern (Fig. 1, Ref. 4) onto a surface of an object (Fig. 1, Ref. 7) from a projection point of a distance sensor (See Fig. 1), wherein the projection pattern is created by a plurality of beams of light projected from the projection point (Fig. 1, Ref. 9), wherein the plurality of beams of light creates a plurality of projection artifacts that is arranged in a grid on the surface of the object (See Fig. 3, 4), and wherein a center projection artifact of the plurality of projection artifacts lies at an intersection of a longitude line of the grid and a latitude line of the grid (Fig. 3, Ref. R1); adjusting a projection of the plurality of beams so that at least one of the longitude line and the latitude line is rotated by a predetermined amount from an original position to a new position (Fig. 3, Ref. R2), resulting in an adjusted projection pattern being projected onto the surface of the object (See Fig. 

    PNG
    media_image1.png
    467
    521
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    830
    453
    media_image2.png
    Greyscale

Claim 5
 	THIEL et al. (2010/0209002) discloses a plane of the projection pattern (Fig. 1, Ref. 9) is parallel to a baseline of the distance sensor (Fig. 1, Ref. 3), and wherein the baseline is defined as a lateral distance between a central axis (Fig. 1, Ref. 16) of the projection point (Fig. 1, Ref. 2) and a central axis 21MAG/008 of a lens of the distance sensor (Fig. 1, Ref. 3).  
Claim 6
 	THIEL et al. (2010/0209002) discloses wherein each projection artifact of the plurality of projection artifacts has a trajectory (Fig. 1, Ref. 9, projection lines), and wherein the trajectory of a given projection artifact of the plurality of projection artifacts describes a movement of the given projection artifact on the surface of the object (Fig. 1, Ref. 7) as the distance from the baseline to the object changes (Fig. 3, Ref. R1, R2).  
Claim 7

Claim 8
 	THIEL et al. (2010/0209002) discloses rotating the longitude line by a first angle (Fig. 3, Ref. R1); and rotating the latitude line by a second angle (Fig. 3, Ref. R2).  
Claim 9
 	THIEL et al. (2010/0209002) discloses the first angle and the second angle are equal (Fig. 4, Ref. R1, R2, rotated 90 degrees).  
Claim 10
 	THIEL et al. (2010/0209002) discloses the first angle and the second angle are unequal (Fig. 3, Ref. R1, R2, rotated 40 degrees).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over THIEL et al. (2010/0209002).
Claims 2-3
	THIEL et al. (2010/0209002) discloses the claimed invention except for the grid comprises a plurality of rows and a plurality of columns or the plurality of columns is arranged 
Claim 4
	THIEL et al. (2010/0209002) discloses the claimed invention except for the distance corresponds to a radius of a spherical surface centered on a principal point of a lens of the distance sensor. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine THIEL et al. (2010/0209002) with the spherical surface since it was well known in the art that 3D imagers can scan a variety of shapes, therefore making it more versatile in scanning object. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over THIEL et al. (2010/0209002) in view of Gordon (2016/0050401).
Claim 11, 12
 	THIEL et al. (2010/0209002) substantially teaches the claimed invention except that it does not show the projection point and a lens of the distance sensor are mounted in a common .

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over THIEL et al. (2010/0209002).
Claim 13
 	THIEL et al. (2010/0209002) discloses the claimed invention except for a field of view of an image device used to capture the image is hemispherical. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine THIEL et al. (2010/0209002) with the spherical surface since it was well known in the art that 3D imagers can scan a variety of shapes, therefore making it more versatile in scanning object. The examiner takes Official Notice that the elements listed above are well-known, or to .

Claim(s) 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by THIEL et al. (2010/0209002).
Claim 14
 	THIEL et al. (2010/0209002) discloses a processor (Fig. 1, Ref. 13), wherein, when executed, the instructions cause the processor (Fig. 1, Ref. 13) to perform operations comprising: projecting a projection pattern (Fig. 1, Ref. 9) onto a surface of an object (Fig. 1, Ref. 7) from a projection point of a distance sensor (See Fig. 1), wherein the projection pattern (Fig. 1, Ref. 9) is created by a plurality of beams of light projected from the projection point (Fig. 1, Ref. 4), wherein the plurality of beams of light creates a plurality of projection artifacts (Projection lines) that is arranged in a grid on the surface of the object (See Fig. 3), and wherein a center projection artifact of the plurality of projection artifacts (Fig. 1, Ref. 9) lies at an intersection of a longitude line of the grid and a latitude line of the grid (Fig. 3, Ref. R1); adjusting a projection of the plurality of beams so that at least one of the longitude line and the latitude line is rotated by a predetermined amount from an original position to a new position (Fig. 3, Ref. R2, rotating 40 degrees), resulting in an adjusted projection pattern being projected onto the surface of the object (Fig. 3, Ref. 9’); capturing an image of the object (Fig. 1, Ref. 2), including at least a portion of the adjusted projection pattern (Para. 0118); and calculating a distance from the distance sensor to the object using information from the image (Para. 0116-0117; to be able to develop a 3D data set, distances have to be calculated from the sensor to the object).  

Claim 15
 	THIEL et al. (2010/0209002) discloses a plane of the projection pattern (Fig. 1, Ref. 9) is parallel to a baseline of the distance sensor (Fig. 1, Ref. 3), and wherein the baseline is defined as a lateral distance between a central axis (Fig. 1, Ref. 16) of the projection point (Fig. 1, Ref. 2) and a central axis 21MAG/008 of a lens of the distance sensor (Fig. 1, Ref. 3).  
Claim 16
 	THIEL et al. (2010/0209002) discloses wherein each projection artifact of the plurality of projection artifacts has a trajectory (Fig. 1, Ref. 9, projection lines), and wherein the trajectory of a given projection artifact of the plurality of projection artifacts describes a movement of the given projection artifact on the surface of the object (Fig. 1, Ref. 7) as the distance from the baseline to the object changes (Fig. 3, Ref. R1, R2).  
Claim 17
 	THIEL et al. (2010/0209002) discloses an overlap of the trajectory (Fig. 3, Ref. 44) of the given projection point with a trajectory of another projection point of the plurality of projection points is minimized by the adjusting (Fig. 3, Ref. R1, R2).  
Claim 18
 	THIEL et al. (2010/0209002) discloses rotating the longitude line by a first angle (Fig. 3, Ref. R1); and rotating the latitude line by a second angle (Fig. 3, Ref. R2).  

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over THIEL et al. (2010/0209002) in view of Gordon (2016/0050401).
Claim 19, 20


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        May 4, 2021